Citation Nr: 0424952	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 24, 2001, 
for the assignment of an increased rating to 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1965 to October 
1967.  

By rating action in March 2000, the RO denied the veteran's 
claim for an increase in the 30 percent then assigned for 
PTSD.  The veteran and his representative were notified of 
this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the RO 
which assigned an increased rating to 70 percent for PTSD, 
effective from July 24, 2001.  A personal hearing before the 
undersigned member of the Board was held in Washington, D.C. 
in April 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  By final rating action in March 2000, the RO denied 
entitlement to a rating in excess of 30 percent for PTSD.  

3.  A claim for an increased rating for PTSD was received on 
July 24, 2001.  

4.  By rating action in October 2001, the RO assigned an 
increased rating to 70 percent for PTSD, effective from July 
24, 2001.  


CONCLUSION OF LAW

An effective date earlier than July 24, 2001 for the 
assignment of an increased rating to 70 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), (r), 
3.151(a), 3.155, 3.157(b)(1), 3.158, 3.159, 3.400(o) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) § 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the Board concludes that information and 
discussions as contained in the October 2001 rating decision 
and the August 2002 statement of the case have provided the 
veteran with sufficient information regarding the applicable 
regulations regarding increased ratings.  These documents 
notified him of the requirements of VCAA.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  However, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue (as happened 
in this case), section 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOGCPREC 8-2003 (Dec. 
22, 2003)

The veteran also testified before the undersigned member of 
the Board in Washington, D.C. in April 2003.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase [emphasis added] will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  


Increases:  
(1)  Except as provided in paragraph (o)(2) of this 
section and § 3.401(b), date of receipt of claim or 
date entitlement arose, whichever is later.  A 
retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, 
such as by severance of service connection.  

(2)  Disability compensation.  Earliest date as of 
which it is factually ascertainable that an increase 
in disability had occurred if claim is received within 
1 year from such date otherwise, date of receipt of 
claim. 38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).  

An informal claim is defined as follows:  Any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155(a) (2003).  

Under section 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1), the provision relevant here, addresses 
when a VA examination report may constitute an informal 
claim.  This provision is applicable "only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination . . . ."  38 C.F.R. 
§ 3.157(b)(1).  
Factual Background

By rating action in March 1997, service connection was 
established for PTSD and a 30 percent evaluation assigned, 
effective from October 21, 1996, the date of receipt of 
claim.  The veteran and his representative were notified of 
this decision.  

In June 1997, a letter was received from the veteran's 
representative requesting that his claim file be transferred 
from the Atlanta, GA, VARO to the Columbia, SC, VARO and that 
appropriate steps be taken to initiate the veteran's request 
for an increased rating for his PTSD.  

A note in the claims indicated that the claims file was 
transferred to the Columbia, SC, VARO in July 1997.  

In August 1997, the veteran was requested to provided all 
evidence, including the names and addresses of all health 
care providers who had treated him for his PTSD so that VA 
could assist him in obtaining all relevant evidence.  

The veteran was scheduled for a VA psychiatric examination in 
September 1997.  A notation in the record indicated that the 
veteran contacted VA and reported that he was unable to keep 
his examination appointment and would not be able to do so 
for several months.  The veteran indicated that he would 
contact the RO when he was ready to reinitiate his claim.  

By rating action in October 1997, the RO, in part, denied an 
increased in the 30 percent evaluation assigned for PTSD.  
The veteran and his representative were notified of this 
decision and did not appeal.  

A claim for an increased rating for PTSD was received from 
the veteran in July 1999.  

VA outpatient records were obtained and associated with the 
claims file and a psychiatric examination was conducted in 
January 2000.  

By rating action in March 2000, the RO denied an increase in 
the 30 percent evaluation assigned for PTSD.  The veteran and 
his representative were notified of this decision.  

A report of contact, dated June 26, 2000, indicated that the 
veteran called and wanted to know the status of his claim.  
On June 28, the RO called the veteran and informed him that 
his claim had been denied and that a letter was sent out in 
March 2000.  The veteran indicated that he had not received 
the notice letter.  Another notice letter was mailed on June 
28, 2000.  

The evidentiary record includes additional VA medical records 
showing treatment from April 1999 to February 2001, and 
correspondence from the veteran pertaining to a claim of 
service connection for skin disorders due to Agent Orange.  
The VA medical records from June 2000 to February 2001 show 
that he was seen periodically for a refill of his medications 
in June and December 2000.  An outpatient report in February 
2001, indicated that the veteran had quit his long distance 
truck driving in December when his father died, and that he 
had returned to the area.  The examiner indicated that the 
veteran appeared to be doing well, but that there was a 
sadness about him.  The veteran did not address any specific 
complaints and was not taking his medications.  The veteran 
attended a PTSD group meeting two days later and was noted to 
have made a positive contribution to the group.  No specific 
psychiatric findings were reported.  

A letter from a friend of the veteran was received on July 
24, 2001.  The letter described the difficulties the veteran 
experienced since they had become reacquainted at a high 
school reunion in 1994.  

A report of contact dated August 1, 2001, indicated that the 
veteran's representative was contacted and notified that the 
letter from the veteran's friend had been received.  The 
representative was asked if this was a claim for an increased 
rating.  

A VA examination was conducted in October 2001.  

By rating action in October 2001, the RO assigned an 
increased rating to 70 percent, effective from July 24, 2001, 
the date of receipt of the friend's letter.  

The veteran testified at a personal hearing before the 
undersigned member of the Board in Washington, D.C. in April 
2003, that he had problems with his local U.S. Postal Office 
and believed that may not have received all of his mail from 
VA.  It was also argued that the veteran's request to reopen 
his claim following the grant of service connection for PTSD 
in 1997 should have been accepted as a notice of disagreement 
with the original rating action.  As a statement of the case 
was not sent to him, his claim should be consider pending 
since then.  

A copy of a letter from a VA psychiatrist, dated in January 
2000 and received in July 2002, indicated that the veteran 
was currently being treated for PTSD.  

Analysis

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
claims.  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
factually ascertainable that the increase occurred as long as 
the claim for the increased disability rating was received 
within a year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  
In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
at 521.  

In this case, the evidence shows that service connection for 
PTSD was established by rating action in March 1997, and that 
a 30 percent evaluation was assigned, effective from October 
21, 1996, the date of receipt of his original claim.  The 
veteran subsequently requested an increased rating and was 
scheduled for a VA psychiatric examination.  Prior to the 
examination, he contacted VA and stated that he could not 
keep the appointment and did not know when he would be able 
to do so.  He indicated that he would contact the VA when he 
was ready to reinstate his claim.  

At this point, the Board notes that a claimant is always free 
to withdraw his claim at anytime during the adjudication 
process.  However, the law provides that if evidence 
requested in conjunction with, in this case a claim for 
increase, is not received within one year after the date of 
request, the claim will be considered abandoned.  Any 
entitlement to benefits established after the one-year period 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158.  In this case, the veteran's 
failure to contact VA to reinstate his claim or to provide 
evidence of an increase in his PTSD within one year of the 
date of his scheduled examination, particularly in light of 
his statement to VA at that time, must be viewed as an 
abandonment of his claim.  

The veteran reopened a claim for an increased rating in July 
1999, and was afforded a VA examination in January 2000.  
Based on the findings from the examination and VA outpatient 
records, the RO denied an increased rating in March 2000.  He 
and his representative were notified of this decision and did 
not appeal.  While the record shows that the veteran did not 
receive the notice letter mailed in March 2000, he was 
subsequently contacted by VA on June 28, 2000 and was 
informed that his claim had been denied.  Another 
notification letter was also mailed to him on the same day, 
and was not returned by the U.S. Postal Service.  Although 
additional correspondence was received from the veteran 
within one year of this rating action, there is nothing in 
the record which could liberally be construed as a notice of 
disagreement or a new claim for increase.  Thus, the March 
2000 rating decision became final one year from the date of 
notification on June 28, 2000.  Thus, there is no basis to 
award an effective date for an increased rating from the date 
of this reopened claim.  38 C.F.R. §§ 20.302(a), 20.1105 
(2003).  

The letter from the veteran's friend, received on July 24, 
2001, was accepted as a formal claim for an increased rating.  
The clinical findings on a subsequent VA examination in 
October 2001 showed that the veteran's PTSD had significantly 
worsened and that the findings satisfied the criteria for a 
higher rating of 70 percent under DC 9411-9440.  The RO 
assigned an effective date for the increased rating of July 
24, 2001, the date of receipt his formal claim.  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  Therefore, the Board must examine all the relevant 
evidence of record to see whether it is "ascertainable" 
that a rating in excess of 30 percent was warranted within a 
year prior to receipt of claim for an increase on July 24, 
2001.  

In this regard, the Board notes that VA outpatient records 
show that the veteran was seen on a couple of occasions from 
June 2000 to February 2001, primarily to obtain a refill of 
his prescriptions.  A progress note in February 2001 
indicated that the veteran had not been seen in the clinic in 
nearly a year and had only recently returned to the area.  
The records do not include any specific findings which would 
tend to show an increase in disability was 'ascertainable' 
during the one year prior to receipt of the veteran's current 
claim for increase.  

In this case, the RO assigned an effective date of July 24, 
2001, the date of receipt of the claim for increase, which is 
the earliest date allowable under the applicable criteria.  
38 C.F.R. § 3.400(o)(2).  Indeed, the increase rating was 
based on the results of the October 2001 VA psychiatric 
examination, which is, in fact, later than the date of 
receipt of his claim.  Under these circumstances, and in 
light of the effective date provisions at 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the Board finds 
that the record presents no basis for an award of a 70 
percent disability rating for PTSD prior to July 24, 2001.  


ORDER

An effective date earlier than July 24, 2001 for the 
assignment of an increased rating to 70 percent for PTSD is 
denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



